I can't concur in the opinion of the majority of the Court in this case, and would not do so unless I felt impelled by indisputable authority.
I think that the Circuit decree ought to be affirmed upon the authorities and for the reasons therein stated.
It would not be profitable to compare the cases and review them all. While it is true that certain words have received judicial construction, yet it is a rule which is applicable to *Page 291 
the construction of every will, that the intention of the testator shall govern.
I know that the word "intention" is a term of art and signifies the meaning of the words there used, and does not refer to the purpose which the testator may have had in his mind. Applying this fundamental rule of construction, the question is, what estate is given to the children of Mr. Bischoff in his will? Without attempting to cite the will in full, which will appear in the case, and to which reference can easily be made, we find that he provided in the first clause of his will for the payment of his funeral expenses and just debts.
In the second clause of his will he gives all of his property to his wife, not merely to his wife, but to the individual, Anna Martha. She is to hold the property during her natural life for her and "our" children's support, and for the education of our beloved children, and after her death the whole real estate and personal property to be equally divided between our beloved children, share and share alike. The children do not take as a class, but he names them — Anna Matilda, Albertine, Julia Wilhelmine, Martha Caroline, Anna Matilde Sophia, Carl William, John Godfried, and then he provided in general terms for any other children who might thereafter be born. Up to that point the children unquestionably take a fee in remainder. Unfortunately he adds item 3, in which he says: "In case any of our children should die and not leaving any issue alive, then his or her share or part shall be equally divided between our children then living, or their issue, share and share alike. The issue, if any, are entitled and receive the parent's part."
Item four provides that the estate shall be kept together. Item five provides that if the wife, Anna Martha, should be dissatisfied with the provision he had made for her, she could then, at her option, take her share under the statute.
Item six provides that the executrix and executor "shall invest my personal property in real estate, bond and mortgage, *Page 292 
or other good security, according to their own best judgment."
If there is anything clear in this will it is that Mr. Bischoff loved the persons named, and, with the highest sense of conjugal and parental love, attempted to provide for the specific objects of his bounty, and he calls them by name.
The opinion of the majority of this court, while not depriving the widow of her advantages, almost absolutely destroys the interests of the children. The children, it is held, take a fee defeasible upon their dying without issue. The issue of the children take a fee. Mr. Bischoff provides that the income from his estate shall be used for the education and support of his children. The unknown grandchildren take the property itself. The children whom he knew by name and loved will be entitled to their bare support after they have received their education. They are entitled to their support and nothing more until the day of their death. The estate can never vest in them, can never be subject to their control, and upon the judgment of the executor or executrix, as to what is a reasonable amount for their support, they must depend.
The Circuit decree misquoted section 3. It does not say "in case our children should die not leaving issue," it says "in case our children should die and not leaving issue." Our children will die, every one of them. There is no contingency about that. There was a contingency as to whether our children all, or any of them, would die before the life tenant.
It seems to me that as the time for distribution is fixed at the time of the death of the life tenant, and there are no restrictions upon their taking, those who take, take a fee.
It is conceded that the word "then" refers to the time fixed. The only time fixed in the whole will is the time of the death of the wife. Now substitute for the word "then" *Page 293 
the fixed time we have if any of our children be dead, at the time of the death of my wife, the issue, if any, shall take; if there be no issue of a predeceased child, then those who survive my wife shall take, the issue of a deceased child to represent the parent. What estate shall they take? The will is silent, and the statute says a fee.
By this construction the issue of children take now in fee simple, while the children, the immediate objects of his bounty, take a fee defeasible.
So entirely free is this testator from a foolish pride, in keeping up a family estate to descend from generation to generation, that in item four he gives power to the executrix and executor to rent or lease the real estate and use the same, or the net proceeds as hereinabove stipulated. That is to say, if it becomes necessary for the education and support of the persons named, to use the corpus itself, it shall be used.
It will be further observed that Mr. Bischoff says who
shall take, not how they shall take. He limits the estate of the wife to a life estate. There is nothing in this will which is inconsistent with a fee in those who shall take at the death of the life tenant and under the statute that makes a fee.
It will be observed further that Mr. Bischoff refers to money, and can it be that he intended that his children should have anything but a fee in the money? And yet there is no distinction between money and land, and as they take the money they take the land. But they do not take the money or the land.
Item four provides (subsequent to item three, and controlling it) that his executrix and executor "hereinafter named" shall keep together his real estate and rent or lease the same to the best advantage, and use the same or the net proceeds as hereinabove stipulated, that is, for the education and support of the children. *Page 294 
Item six provides that the executrix and executor shall invest his personal property in real estate, bonds and mortgages, or other good securities, according to their own best judgment. Now, if the children named are to take a fee defeasible, then the money must be kept together until the last child is dead; no, not until the last child is dead; the issue or deceased children take their shares as their parents die, and take it in fee.
There is no provision in the will for partial settlements, as each child dies, and the unknown issue comes into his own and the whole will shows that no such thing is contemplated. The property is put in charge of the executrix and executor, not in the hands of trustees.
The appointment of a trustee might have indicated that Mr. Bischoff contemplated an indefinite period of holding, but when he conferred the duty upon his executrix and executor, he showed, and the will showed, that Mr. Bischoff apprehended that the time between his death and that of his wife would not be long, and therefore the time of distribution and the time of vesting of the estate will be short and appointed those to manage his estate who, in contemplation of law, should hold for but a short time.
Even if item 3 must be construed to cut down a fee simple to a fee defeasible, items four and six, subsequent items, which show that an early division is contemplated, ought to control the disastrous consequences of section three.
It seems to me that upon reading the will as a whole, it is very manifest that Mr. Bischoff intended that his wife should have the use of all of his property during her life, and that the mother love would prompt her to do just what he said could be done — use the property that had been his for the education and support of his wife and children, and then at her death, those children named, and such others as might be entitled, should take the estate and should take it so that it might be of some use to them, and treat his sons and daughters like men and women, and not keep them *Page 295 
as perpetual wards of chancery and require them at all times during their lives to apply to the Courts for permission to sell and reinvest every cent of their property.
For these reasons I dissent.